                      No. 6:19-cv-00591

                       Elbert Combs,
                          Plaintiff,
                             v.
                     Johnny Nash et al.,
                         Defendants.


                           ORDER

   This civil action was referred to United States Magistrate
Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636(b)(3).
Doc. 6. On April 3, 2020, Judge Mitchell issued a report rec-
ommending that plaintiff’s civil rights lawsuit be dismissed
without prejudice for plaintiff’s failure to comply with an or-
der of the court. Doc. 6. Plaintiff has neither objected to the
report nor communicated with the court since he filed his
complaint.
    Having reviewed the magistrate judge’s report, and being
satisfied that it contains no clear error, the court accepts its
findings and recommendation. Plaintiff’s civil rights lawsuit
is dismissed without prejudice for plaintiff’s failure to comply
with an order of the court.
                       So ordered by the court on May 21, 2021.



                                   J. C AMPBELL B ARK ER
                                 United States District Judge
